Citation Nr: 0927491	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder claimed as arrhythmia.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  That rating decision, in part, denied service 
connection for arrhythmia.  The record reflects that the 
Veteran lives within the jurisdiction of the RO in New York 
City.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for a cardiovascular 
disorder which he indicates is a cardiac arrhythmia or heart 
palpitations.  VA medical treatment records do reveal that 
the Veteran has documented symptoms of hypertension and 
palpitations. 

A February 2007 rating decision granted service connection 
for posttraumatic stress disorder (PTSD) and assigned a 100 
percent disability rating.  The Veteran's assertion is that 
his service-connected PTSD causes, or aggravates, his 
arrhythmia.

Service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.  The RO has not yet adjudicated 
the claim on this basis or provided the Veteran with notice 
of how to substantiate the claim on that basis pursuant to 
the Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  This should be accomplished on remand.  

The Veteran has not been accorded a Compensation and Pension 
examination with respect to his claim for service connection 
for a cardiovascular disorder.  As there, is some evidence of 
record showing the presence of palpitations which are 
reportedly related to a service-connected psychiatric 
disorder, an examination appears warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Since the claims file is being returned it should be updated 
to include any VA treatment records compiled since May 13, 
2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran 
should be asked to provide any other pertinent medical 
records or sufficient information and any necessary 
authorizations that would allow the RO to obtain such 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran how he can 
substantiate his claim based on the 
theory that his claimed condition is 
secondary to a service-connected 
disability.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

2.  The Veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
cardiovascular disabilities since his 
separation from service in 1971.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
Veteran which are not already on file.  
All information obtained should be made 
part of the file.  Also obtain all the 
records of any treatment at VA facilities 
which are not already on file or that are 
not covered by step 3.  

3.  Associate with the claims folder any 
VA medical records pertaining to the 
Veteran that date from May 13, 2005.  

4.  Thereafter, the Veteran should be 
accorded the appropriate examination for 
cardiovascular disorders including 
arrhythmia.  The report of examination 
should include a detailed account of all 
manifestations of cardiovascular 
disorders, including hypertension and 
arrhythmia, found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
offer an opinion as to the etiology of any 
current cardiovascular disorder found to 
be present.  Specifically:

*	Is it as least as likely as not (50 
percent probability) that any current 
cardiovascular disorder, hypertension 
or arrhythmia is related to the 
Veteran's active military service, 
manifest during active service, or 
manifest in the first year after 
service?

*	Is it as least as likely as not (50 
percent probability) that any current 
cardiovascular disorder, hypertension 
or arrhythmia is caused by the 
Veteran's service-connected PTSD?  If 
not, is it as least as likely as not 
(50 percent probability) that any 
current cardiovascular disorder, 
hypertension or arrhythmia is 
aggravated (i.e., permanently 
worsened) by the Veteran's service-
connected PTSD?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  Following the above, readjudicate the 
Veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

